Judge Wells
dissenting.
In my opinion, the intent expressed in the disputed portion of Mrs. Snyder’s will was that the residence on Anderson Drive be kept in use, either as a residence for Mr. Snyder, or to be leased or sold if he chose not to reside there. One signal of his choice not to live there was lack of occupancy on his part for any six consecutive months during any five year period. In his order of 18 September 1987, Judge Bowen found that Mr. Snyder had not lived in the residence under the terms of the will and had forfeited his life estate. This was the correct construction of the will.
I vote to reverse the order granting a new trial and to affirm the order of 18 September 1987.